UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-8F Application for Deregistration of Certain Registered Investment Companies. I. General Identifying Information 1. Reason fund is applying to deregister (check only one, for descriptions, see Instruction I above): ¨ Merger x Liquidation ¨ Abandonment of Registration ¨ Election of status as a Business Development Company 2. Name of fund: Cantor Opportunistic Alternatives Fund, LLC 3. Securities and Exchange Commission File No.:811-21943 4. Is this an initial Form N-8F or an amendment to a previously filed Form N-8F? x Initial Application ¨Amendment 5. Address of Principal Executive Office (include No.& Street, City, State, Zip Code): Cantor Opportunistic Alternatives Fund, LLC 110 East 59th Street New York, New York 10022 6. Name, address and telephone number of individual the Commission staff should contact with any questions regarding this form: Harris Bogner 110 East 59th Street New York, New York 10022 (212) 915-1811 7. Name, address and telephone number of individual or entity responsible for maintenance and preservation of fund records in accordance with rules 31a-1 and 31a-2 under the Act [17 CFR 270.31a-1, 31a-2]: Cantor Fitzgerald Investment Advisors, L.P. 499 Park Avenue New York, New York 10022 (212)938-5000 U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, Wisconsin 53202 (414) 287-3700 State Street Global Services State Street Financial Centre 30 Adelaide Street East, Suite 1100 Toronto, Ontario M5C 3G6 Canada (416) 362 1100 U.S. Bank, N.A. 1555NorthRiver Center Drive, Suite 302 Milwaukee, WI 53212 (414) 905-5003 1 U.S. Bank, N.A. 1555NorthRiver Center Drive, Suite 302 Milwaukee, WI 53212 (414) 905-5003 8. Classification of fund (check only one): x Management company; ¨ Unit Investment trust; or ¨ Face-amount certificate company. 9. Subclassification if the fund is a management company (check only one): ¨ Open-endx Closed-end State law under which the fund was organized or formed (e.g., Delaware, Massachusetts): Delaware Provide the name and address of each investment adviser of the fund (including sub-advisers) during the last five years, even if the fund’s contracts with those advisers have been terminated: Cantor Fitzgerald Investment Advisors, L.P. 499 Park Avenue New York, New York 10022 Cadogan Management, LLC 149Fifth Avenue Fifteenth Floor New York, New York 10010 Provide the name and address of each principal underwriter of the fund during the last five years, even if the fund’s contracts with those underwriters have been terminated: Not applicable If the fund is a unit investment trust (“UIT”) provide:Not Applicable (a) Depositor’s name(s) and address(es): (b) Trustee’s name(s) and address(es): Is there a UIT registered under the Act that served as a vehicle for investment in the fund (e.g., an insurance company separate account)? ¨ Yes x No If Yes, for each UIT state: Name(s): File No.: Business Address: (a)Did the fund obtain approval from the board of directors concerning the decision to engage in a Merger, Liquidation or Abandonment of Registration? x Yes¨ No If Yes, state the date on which the board vote took place: Unanimous written consent of the board of directors dated March 29, 2015 If No, explain: (b) Did the fund obtain approval from the shareholders concerning the decision to engage in a Merger, Liquidation or Abandonment of Registration? 2 ¨ Yesx No If Yes, state the date on which the shareholder vote took place: If No, explain:Pursuant to the Registrant’s Limited Liability Company Agreement and applicable state law, the Board of Directors has the authority to redeem the shares thereof of the Registrant and terminate the registrant without shareholder approval. II. Distribution to Shareholders Has the fund distributed any assets to its shareholders in connection with the Merger or Liquidation? ¨ Yesx No (a) If Yes, list the date(s) on which the fund made those distributions: (b) Were the distributions made on the basis of net assets? ¨ Yes¨ No (c) Were the distributions made pro rata based on share ownership? ¨ Yes¨ No (d) If No to (b)or (c)above, describe the method of distributions to shareholders. For Mergers, provide the exchange ratio(s) used and explain how it was calculated:The one remaining share held no value at the end of the period, so no distribution was required. (e) Liquidations only: Were any distributions to shareholders made in kind? ¨ Yesx No If Yes, indicate the percentage of fund shares owned by affiliates, or any other affiliation of shareholders: Closed-end funds only: Has the fund issued senior securities? ¨ Yesx No If Yes, describe the method of calculating payments to senior securityholders and distributions to shareholders: Has the fund distributed all of its assets to the fund’s shareholders? x Yes¨ No If No, (a) How many shareholders does the fund have as of the date this form is filed? (b) Describe the relationship of each remaining shareholder to the fund: Are there any shareholders who have not yet received distributions in complete liquidation of their interests? ¨ Yesx No If Yes, describe briefly the plans (if any) for distributing to, or preserving the interests of, those shareholders: III. Assets and Liabilities Does the fund have any assets as of the date this form is filed? (See question 18 above) ¨ Yesx No If Yes, 3 (a) Describe the type and amount of each asset retained by the fund as of the date this form is filed: (b) Why has the fund retained the remaining assets? (c) Will the remaining assets be invested in securities? ¨ Yes¨ No Does the fund have any outstanding debts (other than face-amount certificates if the fund is a face-amount certificate company) or any other liabilities? ¨ Yesx No If Yes, (a) Describe the type and amount of each debt or other liability: (b) How does the fund intend to pay these outstanding debts or other liabilities? IV. Information about Event(s) Leading to Request for Deregistration (a) List the expenses incurred in connection with the Merger or Liquidation: (i) Legal expenses; $500 (ii) Accounting expenses; None (iii) Other expenses (list and identify separately): $2,125 – Transfer Agent closing costs (iv) Total expenses (sum of lines (i)-(iii)above): (b) How were those expenses allocated? Cantor Fitzgerald Investment Advisors, L.P., the investment adviser to the Fund, has agreed to bear all of the Fund’s liquidation expenses. (c) Who paid those expenses? See response to Item 22(b) (d) How did the fund pay for unamortized expenses (if any)?Not applicable. Has the fund previously filed an application for an order of the Commission regarding the Merger or Liquidation? ¨ Yesx No If Yes, cite the release numbers of the Commission’s notice and order or, if no notice or order has been issued, the file number and date the application was filed: V. Conclusion of Fund Business Is the fund a party to any litigation or administrative proceeding? ¨ Yesx No If Yes, describe the nature of any litigation or proceeding and the position taken by the fund in that litigation; Is the fund now engaged, or intending to engage, in any business activities other than those necessary for winding up its affairs? ¨ Yesx No If Yes, describe the nature and extent of those activities: VI. Mergers Only Not Applicable. (a)State the name of the fund surviving the Merger: 4 (b) State the Investment Company Act file number of the fund surviving the Merger: (c) If the merger or reorganization agreement has been filed with the Commission, state the file number(s), form type used and date the agreement was filed: (d) If the merger or reorganization agreement has not been filed with the Commission, provide a copy of the agreement as an exhibit to this form. VERIFICATION The undersigned states that (i)he has executed this Form N-8F application for an order under section 8(f) of the Investment Company Act of 1940 on behalf of Cantor Opportunistic Alternatives Fund, LLC, (ii)he is the President of Cantor Opportunistic Alternatives Fund, LLC, and (iii)all actions by shareholders, directors, and any other body necessary to authorize the undersigned to execute and file this Form N-8F application have been taken. The undersigned also states that the facts set forth in this Form N-8F application are true to the best of his knowledge, information and belief. April 21, 2015 /s/ Shawn Matthews Shawn Matthews President 5
